DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22nd 2020 was filed after the mailing date of the initial filing on December 4th 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a first capacitor circuit with a first terminal coupled with a second clock signal input terminal and a second terminal coupled with the first node; a first node control circuit coupled with a third node, a first level input terminal and the first node, respectively; wherein the first node control circuit is configured to, under control of the third node, control turning on or off coupling between the first node and the first level input terminal; a potential control circuit coupled with the first node, a second level input terminal and a second node, respectively; wherein the potential control circuit is configured to, under 
Claims 2-12 are allowed based upon their dependency from claim 1.
Claims 13 and 17 recites a method of driving the circuit of claim 1 and is allowed for similar reasoning to claim 1.
Claims 14 and 15 are allowed based upon their dependency from claim 13
Claim 16 recites a gate driving circuit comprising the M cascaded shift register units according to claim 1, and is allowed for similar reasoning to claim 1.
Claim 18 recites a display comprising the gate driving circuit of claim 16 and is allowed for similar reasoning to claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (US9,997,101) teaches the claimed output circuit and similar node controls, however, Sun was not used in an art rejection due to insufficient teachings to cure its deficiencies.  
Zheng et al. (US2016/0180800) teaches the claimed a starting circuit with a first clock signal and a first node control circuit coupled with a third node, however, Zheng was not used in an art rejection due to insufficient teachings to cure its deficiencies.  
The remainder of the prior art cited teaches minor elements of the claimed invention, however, it would not have been obvious to arrange those disparate elements in the claimed manner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner




/WILLIAM LU/Examiner, Art Unit 2624